 

Exhibit 10.2

 

RELEASE AGREEMENT

 

This Release Agreement (“Agreement”) is made by and between ZAIS Group, LLC
(“EMPLOYER” or “ZAIS”) and Michael F. Szymanski (“EMPLOYEE”) as of January 4,
2018 (the “Effective Date”).

 

RECITALS

 

A.        For purposes of this Agreement, “EMPLOYER” means ZAIS Group, LLC and
includes each of its predecessors, successors in interest, assigns, parent and
subsidiary organizations, affiliates, and partners, and its past, present, and
future officers, directors, shareholders, agents, and employees, and their heirs
and assigns.

 

B.        For and in consideration of the mutual promises and covenants in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

General Release, Waiver of Claims and Covenant Not to Sue

 

EMPLOYEE, in consideration of EMPLOYER making the remaining $500,000 payment
(the “Final Retention Bonus Amount”) to EMPLOYEE under the terms of the letter
agreement with the Employee dated April 5, 2017 (as amended, the “Letter
Agreement”), hereby knowingly and voluntarily compromises, settles, and releases
EMPLOYER from any and all past, present, or future claims, demands, obligations,
or causes of action, whether based on tort (including fraud), contract,
statutory or other theories of recovery for anything that has occurred up to and
including the Effective Date of this Agreement. Such claims include any known
and unknown claims EMPLOYEE may have or has against EMPLOYER, or which may later
accrue to or be acquired by EMPLOYEE before and through the Effective Date of
this Agreement against EMPLOYER and its predecessors, successors in interest,
assigns, parent and subsidiary organizations, affiliates, and partners, and its
past, present, and future officers, directors, shareholders, agents, and
employees, and their heirs and assigns (collectively, the “Released Parties”),
whether directly or indirectly related to the employment relationship between
the parties or not.

 

In addition, EMPLOYEE specifically agrees to release and waive any and all
claims arising under federal, state and local laws prohibiting any form of
employment discrimination, harassment or retaliation, claims arising under the
common law, and any other claims arising in any way from EMPLOYEE’s employment
with EMPLOYER and the separation from employment, and any other conduct by
EMPLOYER to the fullest extent permitted by law. EMPLOYEE’s express waiver and
release of all claims or rights includes, but is not limited to, those arising
under Title VII of The Civil Rights Act of 1964, 42 U.S.C. §2000 et seq.;
Section 1981 of the Civil Rights Act of 1866, as amended; The Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act
(ADEA); the Fair Labor Standards Act, 29 U.S.C. §201 et seq. (FLSA); the Lilly
Ledbetter Fair Pay Act; the Family and Medical Leave Act, 29 U.S.C. §2601 et
seq. (FMLA); the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA);
the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq. (ADA); the
Rehabilitation Act, 29 U.S.C. §701 et seq.; the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §1001 et seq. (ERISA); the National Labor
Relations Act, 29 U.S.C. §151 et seq. (NLRA); the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1 et seq. (NJLAD); the Conscientious Employee
Protection Act, N.J.S.A. 34:19-1 et seq. (CEPA); the New Jersey Family Leave
Act, N.J.S.A. 34:11B-1 et seq. (NJFLA); the New Jersey Workers’ Compensation
Act, N.J.S.A. 34:15-1 et seq.; the New Jersey Wage and Hour Laws, N.J.S.A.
34:11-56a et seq.; claims relating to the tax treatment of any compensation
provided to EMPLOYEE by EMPLOYER in any capacity and any and all claims for
compensatory and punitive damages and attorneys' fees, costs or other expenses,
including the applicable laws of New York.

 

 

 

  

EMPLOYEE represents that EMPLOYEE has not filed any lawsuits, claims or
arbitrations against EMPLOYER or any of EMPLOYER’S parents or subsidiaries or
any of their respective officers, directors, direct or indirect controlling
shareholders or employees , or filed or caused to be filed any charges,
complaints or accusations against EMPLOYER or any of EMPLOYER’S parents or
subsidiaries or any of their respective officers, directors, direct or indirect
controlling shareholders or employees in any municipal, state or federal
jurisdiction or with any municipal, state or federal agency charged with the
enforcement of any law or any self- regulatory organization. To the extent not
inconsistent with Equal Employment Opportunity Commission (“EEOC”) Enforcement
Guidance or Non-Waivable Employee Rights Under EEOC-Enforced Statutes dated
April 11, 1997, and to the fullest extent permitted by law, EMPLOYEE shall not
sue in any jurisdiction or file a complaint, grievance or demand for arbitration
against EMPLOYER or any of EMPLOYER’S parents or subsidiaries or any of their
respective officers, directors, direct or indirect controlling shareholders or
employees in any claim, arbitration, suit, action, investigation, or other
proceeding that relates to any matter that involved EMPLOYER, and that occurred
up to and including the Effective Date of this Agreement, unless required to do
so by court order, subpoena or other directive by a court, administrative
agency, arbitration panel or legislative body, or unless required to enforce
this Agreement. Notwithstanding the foregoing provisions, nothing in this
Agreement shall prevent EMPLOYEE from commencing an action or proceeding to
enforce this Agreement or exercising his rights to challenge the validity of his
waiver of ADEA claims set forth herein. This release, waiver and covenant does
not apply to: (i) any right or claim to payment or benefit provided for and set
forth in this Agreement(ii) the enforcement of any provision of this Agreement
or (c) any rights and benefits under the Indemnification Agreement between
EMPLOYEE and ZAIS Group Holdings, Inc. dated March 17, 2015 (collectively, the
“Excluded Claims”)

 

Waiver

 

EMPLOYER hereby agrees to waive Section 2(a)(i) of the Non-Competition,
Non-Solicitation, Confidentiality and Intellectual Property Agreement dated
September 8, 2009 between EMPLOYEE and EMPLOYER (the “Non-Compete Agreement”),
effective on January 5, 2018. Further, in consideration of EMPLOYER waiving the
restrictions set forth in Section 2(a)(ii) of the Non-Compete Agreement,
EMPLOYEE agrees that EMPLOYEE will not solicit any prospective client or
investor of ZAIS Group, LLC (as set forth in a separate letter to be provided by
EMPLOYER to EMPLOYEE) for any credit related fund, product or managed account
during the Covenant Period (as defined in the Non-Compete Agreement) applicable
to Section 2(a)(ii) of the Non-Compete Agreement. Other than as set forth in
this Section, all of the other terms of the Non-Compete Agreement remain in full
force and effect and will be adhered to by the EMPLOYEE.

 

 2 

 

  

Protected Rights

 

This Agreement, the Non-Compete Agreement and any other agreement with EMPLOYER
are not intended to, and shall not, in any way prohibit, limit or otherwise
interfere with: (a) EMPLOYEE’S protected rights under federal, state or local
law to, without notice to EMPLOYER, (i) communicate or file a charge with a
government regulator; (ii) participate in an investigation or proceeding
conducted by a government regulator; or (iii) receive an award paid by a
government regulator for providing information; (b) EMPLOYEE’S protected right
to test in any court, under the Older Workers Benefit Protection Act, or like
statute or regulation, the validity of the waiver of rights under ADEA in this
Agreement; or (c) EMPLOYEE’S right to enforce to enforce the terms of this
Agreement or to exercise your rights relating to any other Excluded Claims.

 

Entire Agreement

 

This Agreement, together with the Letter Agreement, the Non-Compete Agreement
and any other employee covenants agreement EMPLOYEE has signed, contains the
entire agreement and understanding between the EMPLOYEE and the EMPLOYER
concerning the subject matter of this Agreement and supersedes any and all prior
agreements or understandings (both written and oral) between the EMPLOYEE and
the EMPLOYER concerning the subject matter of this Agreement. This Agreement may
only be modified by a written document signed by you and an authorized officer
of the Company.

 

Severability

 

If a court finds any provision of this Agreement invalid or unenforceable as
applied to any circumstance, the remainder of this Agreement and the application
of such provision shall be interpreted so as best to effect the intent of the
parties hereto. The parties further agree to replace any such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business, or other
purposes of the void or unenforceable provision.

 

Governing Law

 

This Agreement shall be governed by and construed in all respects in accordance
with the laws of the State of New Jersey without regard to its conflict of law
rules. EMPLOYER and EMPLOYEE hereby agree that any dispute concerning this
Agreement shall be subject to the exclusive jurisdiction of the state courts and
federal courts located in New Jersey.

 

Miscellaneous

 

EMPLOYEE acknowledges and agrees that upon payment of the Final Retention Bonus
Amount, EMPLOYEE will have been paid for all work performed including, without
limitation, all salary/wages, bonuses, overtime, commissions and any earned, but
unused, vacation time due to EMPLOYEE up through and including the last day of
employment. EMPLOYEE acknowledges and agrees that, except for the EMPLOYER’s
obligation to provide the payments and extension of benefits specifically
provided in this Agreement and under COBRA, EMPLOYEE is entitled to no other
payments or benefits whatsoever and the Released Parties have no further
obligations to EMPLOYEE whatsoever, whether arising out of employment with the
EMPLOYER, EMPLOYEE’S separation from the EMPLOYER or otherwise.

 

 3 

 

 

EMPLOYEE further acknowledges that he have no right to reinstatement or re-
employment with the EMPLOYER and agrees that any application for re-employment
may be rejected without explanation or liability.

 

Nothing contained in this Agreement will constitute or be treated as an
admission by the EMPLOYEE, the EMPLOYER or any of the other Released Parties of
any liability, wrongdoing or violation of law.

 

This Agreement shall inure to the benefit of the EMPLOYER and the other Released
Parties and shall be binding upon EMPLOYER and its successors and assigns. For
this purpose, “successor” means any person, firm, corporation, or other business
entity which at any time, whether by purchase, merger, or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company. This Agreement also shall inure to the benefit of, and be binding upon,
the EMPLOYEE and his heirs, executors, administrators, trustees and legal
representatives.

 

EMPLOYEE REPRESENTS AND WARRANTS:

 

•having had sufficient opportunity to consider this Agreement;

•having carefully read this Agreement and understand all of its terms;

•having entered into this Agreement of his own free will and volition and that,
except for the promises expressly made by the Company in this Agreement, no
other promises or agreements of any kind have been made to him by any person or
entity whatsoever to cause you to sign this Agreement;

•he is responsible for his own attorneys’ fees and costs;

•having been advised and encouraged by ZAIS to consult with his own independent
counsel before signing this Agreement;

•having had the opportunity to review this Agreement with counsel of his choice
or have chosen voluntarily not to do so

•having been given twenty-one (21) days to review this Agreement before signing
this Agreement and understanding that he is free to use as much or as little of
the 21-day period as he wishes or considers necessary before deciding to sign
it;

•having been advised of his right to revoke this Agreement within a period of
seven (7) days from his delivery of the executed Agreement to ZAIS, by
delivering written notice of such revocation to Ann O’Dowd, at which point the
Agreement will become void and of no effect; and

•having been informed, and agreeing that this Agreement will not become
effective unless and until the seven (7) day revocation period has passed
without revocation; and

•understanding that this Agreement is valid, binding, and enforceable against
EMPLOYEE AND EMPLOYER according to its terms.





 

If you wish to accept this Agreement, please sign, date and return it to me no
later than twenty- one (21) days after receiving it.

 

 4 

 

 

Sworn and subscribed before me this _________ day of ___________, 2018  
EMPLOYEE      /s/ Michael F. Szymanksi             NOTARY PUBLIC    ZAIS GROUP,
LLC      /s/ Christian M. Zugel

 

 5 

